OPINION — AG — ** ACCOUNTANCY — RULES AND REGULATIONS ** (1) A VIOLATION OF THE RULES AND REGULATIONS OF THE STATE BOARD OF PUBLIC ACCOUNTANCY BY A CERTIFIED PUBLIC ACCOUNTANT MAY NOT BE PUNISHED AS SUCH EITHER BY REVOKING THE CERTIFICATE OF SUCH VIOLATOR, OR BY CRIMINAL PROSECUTION. (2) THE AUTHORITY GRANTED TO THE BOARD TO MAKE RULES AND REGULATIONS IMPLIES SOME POWER THAT MAY BE EXERCISED FOR THEIR ENFORCEMENT. `MOTOR TRUCK TRANSFER V. SOUTHERWESTERN TRANSP. CO. ET AL' 122 S.W.2d 471. SINCE THERE APPEARS TO BE NO LEGAL (AS DISTINGUISHED FROM EQUITABLE) CIVIL ACTION OFFERING ANY ADEQUATE MEANS OF ENFORCEMENT, THE AG IS OF THE OPINION THAT THE STATE BOARD OF PUBLIC ACCOUNTANCY MAY PROPERLY BRING AN INJUNCTIVE ACTION TO PREVENT A THREATENED OR CONTINUOUS VIOLATION OF RULES AND REGULATIONS PROMULGATED BY IT UNDER THE AUTHORITY OF 59 Ohio St. 4 [59-4](3) (RULES AND REGULATIONS, CERTIFICATION, PROSECUTION, INTEGRITY) CITE: 59 Ohio St. 4 [59-4] 59 Ohio St. 9 [59-9], 59 Ohio St. 13 [59-13] (RICHARD M. HUFF)